t c summary opinion united_states tax_court charles horton devers petitioner v commissioner of internal revenue respondent docket no 3227-05s filed date charles horton devers pro_se steven w labounty for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue respondent determined a deficiency in petitioner’s federal_income_tax for in the amount of dollar_figure after concessions by respondent the sole issue for decision is whether petitioner properly deducted attorney’s fees paid in as alimony under sec_71 we hold that he did not background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits at the time the petition was filed charles h devers petitioner resided in st louis missouri petitioner and nadine f lundsgaard devers ms devers were married in date and separated in date ms devers filed a petition seeking a dissolution of her marriage to petitioner on date in the circuit_court of st louis county missouri family court cause no 01fc-7461 a judgment pending dissolution proceeding pdl sometimes referred to as an order pendente lite was filed on date and required petitioner to pay dollar_figure to aaron dubin mr dubin attorney for ms devers as and for attorney fees on account petitioner did not appeal the order the pdl did not specify whether petitioner’s obligation to pay the dollar_figure would terminate upon either spouse’s death in date petitioner paid the dollar_figure as ordered by the pdl the original dissolution proceeding cause no 01fc-7461 was dismissed in date for reasons not relevant to the instant action petitioner himself then sought a dissolution of the marriage in the circuit_court of st louis county missouri family court cause no 02fc-7407 filed date and an order dissolving the deverses' marriage was entered on date petitioner claimed a deduction of dollar_figure as alimony on hi sec_2002 tax_return a notice_of_deficiency was mailed to petitioner determining an income_tax deficiency of dollar_figure after further inquiry by respondent it became clear that the dollar_figure comprised dollar_figure of maintenance paid to ms devers and the dollar_figure paid to mr dubin before trial respondent conceded the deduction for the payments to ms devers and recalculated petitioner’s income_tax deficiency to be dollar_figure only the dollar_figure deficiency corresponding to the dollar_figure payment made to mr dubin remains at issue discussion3 sec_71 provides the general_rule that alimony payments are included in the gross_income of the payee spouse sec_215 provides the complementary general_rule that there is no disagreement that if the deduction were proper would be the appropriate tax_year the issue for decision is essentially legal in nature accordingly we decide it without regard to the burden_of_proof alimony payments are tax deductible by the payor spouse in an amount equal to the alimony or separate_maintenance payments paid during such individual’s taxable_year payments to a third party on behalf of a spouse and pursuant to the terms of a divorce decree may be alimony if those payments would otherwise qualify as such see sec_1_71-1t q a-6 temporary income_tax regs fed reg date the term alimony means any alimony as defined in sec_71 sec_71 provides sec_71 alimony or separate_maintenance payments defined --for purposes of this section- in general --the term alimony_or_separate_maintenance_payment means any payment in cash if- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includable in gross_income and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse both parties agree that petitioner’s payment to mr dubin satisfies the requirements set out in sec_71 b and c payment was made in cash made pursuant to a divorce_or_separation_instrument as described in sec_71 and corresponding regulations see sec_1_71-1 income_tax regs and the payment was not ineligible for the sec_71 and sec_215 deduction inclusion scheme at the time of payment petitioner and ms devers were not members of the same household further petitioner appears to be in agreement that the obligation for someone to pay mr dubin his fees would have survived ms devers’ death when he writes on page of his memorandum brief aaron dubin would be required to collect any accrued legal fees from the estate of ms devers by operation of missouri statute the disagreement in this case is about whether petitioner’s dollar_figure payment satisfies sec_71 ie whether petitioner’s own liability to pay attorney’s fees as ordered by the pdl would have terminated in the event of ms devers’ death see sec_1_71-1t q a-10 temporary income_tax regs supra pincite6 of course an inquiry of this kind necessitates exploring the fictional question of whether or not an amount already paid would have remained an amount to be paid had ms devers predeceased satisfaction of the obligation ordered by the pdl issued in the first inchoate marital dissolution proceeding to find an answer we must decide whether petitioner’s payment to mr dubin was pursuant to an obligation that would have been extinguished by ms devers’ death under either the terms of the pdl itself or missouri law see altmann v united_states aftr 2d ustc par big_number at big_number e d mo given that the pdl is silent on the issue we turn to state law although federal_law controls in determining petitioner’s income_tax_liability state law is necessarily implicated in the inquiry inasmuch as the nature of petitioner’s liability for the payment was based in missouri law berry v commissioner tcmemo_2000_373 affd 36_fedappx_400 10th cir see also eg 81_tc_614 affd without published opinion 829_f2d_39 6th cir in 387_us_456 the supreme court addressed the means for determining state law in the context of a federal tax case and stated the state’s highest court is the best authority on its own law if there be no decision by that court then federal authorities must apply what they find to be the state law after giving proper regard to relevant rulings of other courts of the state in this respect it may be said to be in effect sitting as a state court with no state decision squarely on point the court must do its best to discern and apply what it believes to be missouri law 350_us_198 missouri family law in missouri an award for attorney’s fees does not arise out of the missouri alimony provision in the state enacted the dissolution of marriage act mo ann stat sec_452 west prior to that time there was no express statutory authority for awarding attorney’s fees and such awards were generally made under the auspices of the alimony provisions see eg rutlader v rutlader s w 2d mo ct app knebel v knebel s w 2d mo ct app in enacting the dissolution of marriage act the state instead provided for three separate and distinct awards in a marriage dissolution proceeding child_support maintenance formerly referred to as alimony and attorney’s fees see mo ann stat sec_452 west the separate treatment of maintenance and child_support as one type of an award and litigation costs and attorney fees as another type of award demonstrates a legislative intent not to continue the authority to award attorney fees as an incident to alimony or the present substitute for alimony which is designated as maintenance dyche v dyche s w 2d mo alimony unlike other types of awards is traditionally considered to be support-based and consequently would end upon the death of the payee spouse altmann v united_states aftr 2d pincite ustc par big_number at big_number in fact the obligation to provide maintenance specifically terminates upon the death of either party see mo ann stat sec_452 the obligation to pay child_support also is subject_to specific termination provisions see eg mo ann stat sec_452 west obligation to pay child_support terminates when child dies or marries etc in contrast there is no statutory termination rule for an award of attorney’s fees suggesting that such an award would not terminate upon the death of either spouse caselaw also suggests that attorney’s fee awards would not terminate upon the death of either spouse as such awards are enforceable directly by the attorney in minor v minor s w 2d mo ct app an attorney sought reversal of a lower court decision dismissing a contempt suit against a husband who did not pay attorney’s fees as ordered in a dissolution proceeding the missouri court_of_appeals held that a contempt action by the attorney against the nonpaying husband was entirely appropriate according to minor and similarly decided caselaw because the award of attorney’s fees is an independent judgment the attorney may bring a contempt proceeding if the judgment is not satisfied there is nothing in the missouri statutes or caselaw to suggest that this ability would terminate upon the death of the person for whom legal services had been rendered validity of the award petitioner argues that a final order of dissolution would have been required for the pdl to have any effect and that the dismissal of the first dissolution proceeding removed the court’s authority to order him to pay attorney’s fees we disagree it is true that a court loses jurisdiction over a dissolution action if one of the parties dies before the entry of a final order see eg bilgere v bilgere s w 3d mo ct app winters v cooper s w 2d mo ct app parkhurst v parkhurst s w 2d mo ct app but while a court may lose jurisdiction over the dissolution action collateral and other issues may remain properly before the court see eg fischer v seibel s w 2d mo ct app reiterating that the parties are entitled to have property rights decided even though one of the parties has died state ex rel weber v mclaughlin s w 2d mo ct app allowing the court to retain jurisdiction over an order to a third party to return property despite the fact that the although there is caselaw suggesting that the obligation to pay attorney’s fees not yet earned but awarded prospectively on account would be subject_to modification see eg muegler v muegler s w 2d mo ct app there are no facts in this case that would suggest the dollar_figure had not yet been earned by mr dubin at the time petitioner was ordered to pay him husband had died and the dissolution action had abated we believe a court would retain jurisdiction over an order to enforce an award of attorney’s fees even if ms devers had died prior to petitioner’s payment and the court in the first dissolution proceeding did not lose its authority to make the order simply because the case did not result in a final marital dissolution in johnson v johnson s w 2d mo ct app the court wrote that an order on a pdl is a final judgment disposing of the merits from which an appeal may be taken such orders are in no way dependent on the merits of the underlying dissolution suit though that case concerned a pdl award of maintenance the same court found in an earlier case that the principle applied to attorney’s fees see carlson v aubuchon s w 2d mo ct app in fact it is well established in missouri that orders on motions to allow suit costs pendente lite are judgments in independent proceedings they stand upon their own merits and are in no way dependent on the merits of the underlying dissolution suit dardick v dardick s w 2d mo ct app see also noll v noll s w 2d mo ct app whether or not the case giving rise to the pdl ordering the payment at issue ever culminated in an order of dissolution the award of attorney’s fees to mr dubin was made on its own merits and because petitioner did not appeal the award the order was enforceable in its own right an order to pay attorney’s fees is more than a judgement for money it is a personal order to the spouse minor v minor supra pincite because the order to pay mr dubin was a personal order to petitioner even if ms devers had predeceased payment the order would still have been valid petitioner’s obligation to pay dollar_figure would have survived and mr dubin would have had his own cause of action to collect directly from petitioner the fact that the case giving rise to the pdl in discussion did not result in a final dissolution of the marriage is irrelevant for the inquiry at hand conclusion although the supreme court of missouri has not addressed the narrow legal issue presented in the instant case the state’s statutory scheme of the child_support maintenance and attorney fee provisions as well as relevant caselaw suggests that petitioner’s obligation to mr dubin would not have terminated had ms devers died before satisfaction of the obligation whether or not the pdl was ever followed by a final order and decree of dissolution for that reason and after considering all of the facts and circumstances we hold that petitioner’s deduction of the dollar_figure paid to mr dubin was improper as it did not meet the definition of alimony under sec_71 reviewed and adopted as the report of the small_tax_case division to reflect our disposition of the disputed issue as well as respondent’s concessions decision will be entered for respondent in the amount of the reduced deficiency of dollar_figure
